Security Division (ESD) investigated appellant's claim and was advised by
                 Dr. Coppel that appellant was released to work without limitations as of
                 May 24, 2012, earlier than his original recommendation but still after
                 appellant's resignation and that he had not advised appellant to quit his
                 job for health reasons. The ESD, finding that appellant had quit without
                 good cause, denied appellant's request for unemployment benefits. The
                 appeals refereeS upheld the decision to deny benefits, and the Board of
                 Review declined further review. Appellant filed a petition for judicial
                 review and a motion for leave to submit additional evidence that appellant
                 argued was erroneously excluded from the administrative record. The
                 district court denied both the motion and judicial review. This appeal
                 followed.
                             On appeal, appellant first contends that the district court
                 erred in denying his motion for leave to submit additional evidence
                 because the administrative record was incomplete. Judicial review is
                 confined to the administrative record and the district court determined
                 that there were no irregularities in procedure that warranted receiving
                 the additional evidence.     See NRS 233B.135(1). Appellant sought to
                 include in the record a physician's note obtained after his resignation,
                 which would not be relevant to the issue of whether he had resigned with
                 good cause. Appellant also sought to include his resume and a second
                 physician's note, but the content of the note is not clear from the record
                 and appellant did not explain why these documents were relevant to this
                 matter. Thus, we find no error in the district court's denial of the motion.
                             Appellant also contends that the district court erred in
                 denying his petition for judicial review because he quit his job for good


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 cause. A person is ineligible for unemployment benefits if he voluntarily
                 leaves his job without good cause or to seek other employment. NRS
                 612.380. The appeals referee concluded that because appellant had not
                 provided evidence that his medical condition required him to quit, he had
                 not shown good cause. Appellant testified that he left his job because of
                 both his medical condition and his desire to seek employment in his
                 previous line of work. But while the record shows that appellant was still
                 receiving treatment for his injury, there is no physician opinion that
                 appellant should quit his job due to his condition. In fact, Dr. Coppel
                 provided a form indicating that he had not advised appellant to quit his
                 job for health reasons. We therefore conclude that substantial evidence in
                 the record supports the appeals referee's finding that appellant had not
                 quit his job for good cause. See Kolnik v. Nev. Emp't Sec. Dep't,    112 Nev.
11, 16, 908 P.2d 726, 729 (1996) (noting that mixed questions of law and
                 fact are entitled to deference and the agency's conclusions will not be
                 disturbed by this court if they are supported by substantial evidence); see
                 also Wright v. State, Dep't of Motor Vehicles, 121 Nev. 122, 125, 110 P.3d
1066, 1068(2005) (recognizing that substantial evidence may be inferred
                 from the lack of certain evidence); Uhl v. Ballard Med. Prods., Inc., 67
P.3d 1265, 1270 (Idaho 2003) (upholding the denial of benefits based on
                 the failure to provide sufficient evidence showing the degree of risk to the
                 claimant's health or physical condition by continuing in his job).
                             Because substantial evidence supports the appeals referee's
                 decision, the Board of Review's decision to affirm the appeals referee's
                 ruling was not arbitrary or capricious.           See NRS 233B.135(3)(f);
                 McCracken v. Fancy, 98 Nev. 30, 31, 639 P.2d 552, 553 (1982) (explaining


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    0
                 that in reviewing an unemployment benefits decision, this court
                 determines whether the board acted arbitrarily or capriciously). Thus, we
                 affirm the district court's denial of appellant's petition for judicial review.
                              It is so ORDERED.




                                                                  /LAA.-4-ec                       J.
                                                                Hardesty


                                                                              jaA                  J.
                                                                 DbL
                                                                Douglas


                                                                                                   J.




                 cc: Hon. Mark R. Denton, District Judge
                      Idowu S Famuyiwa
                      State of NevadaJDETR
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         4
O 1 .47A    ne